 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11       MADERO POUNCIL,                                 Case No. 1:17-cv-00547-AWI-BAM (PC)
12                        Plaintiff,                     ORDER CONTINUING SETTLEMENT
                                                         CONFERENCE FROM JUNE 5, 2019 TO
13             v.                                        JULY 11, 2019
14       D. LOPEZ,                                       (ECF Nos. 28, 30)
15                        Defendant.
16

17            Plaintiff Madero Pouncil is a state prisoner proceeding pro se and in forma pauperis in this
18   civil rights action pursuant to 42 U.S.C. § 1983.
19            On April 18, 2019, the Court issued an order setting this case for a settlement conference
20   on June 5, 2019, at 11:00 a.m. at the United States Courthouse in Fresno, California before the

21   undersigned. (ECF No. 28.) Pursuant to Defendant’s request to move the settlement conference to

22   a different date1, the Court continues the June 5, 2019 settlement conference to July 11, 2019, at

23   11:00 a.m., at the United States Courthouse in Fresno, California before the undersigned. (ECF

24

25   1
       On May 8, 2019, Defendant filed a “Notice to Opt Out of Post-Screening ADR.” (ECF No. 30.)
26   However, since Defendant clearly states that he does not wish to miss an opportunity to engage in
     settlement discussions with Plaintiff and requests that the Court move the settlement conference
27   from June 5, 2019 to a different date after June 10, 2019, the Court interprets Defendant’s May 8,
     2019 notice as a request for a continuance of the June 5, 2019 settlement conference, and not as a
28   request to opt-out of having an early settlement conference with Plaintiff altogether.
                                                       1
 1   No. 30.) The case will continue to be stayed for 90 days, and the Court will issue the necessary
 2   transportation order for Plaintiff in due course.
 3            Accordingly, it is HEREBY ORDERED that:
 4            (1)   The settlement conference is continued from June 5, 2019 to July 11, 2019, at 11:00

 5                  a.m., before Magistrate Judge Stanley A. Boone, in Courtroom 9 (SAB) at the

 6                  United States Courthouse located at 2500 Tulare Street, Fresno, California 93721;

 7            (2)   The parties shall provide a confidential settlement statement as set forth in the

 8                  Court’s April 18, 2019 order and the confidential settlement statements shall arrive

 9                  no later than July 3, 2019.

10            (3)   All other provisions of the Court’s April 18, 2019 order remain in full force and

11                  effect.

12

13   IT IS SO ORDERED.

14   Dated:     May 15, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
